          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 1 of 34




 1   RAMIRO MORALES, SBN 167947
     rmorales@mfrlegal.com
 2   CHRISTINE FIERRO, SBN 191660
     cfierro@mfrlegal.com
 3   MORALES FIERRO & REEVES
     2151 Salvio St., Ste 280
 4   Concord, CA 94520
     Telephone: (925) 288-1776
 5   Facsimile: (925) 288-1856
 6   Attorneys for Plaintiff
     HDI GLOBAL INSURANCE COMPANY
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10
     HDI GLOBAL INSURANCE COMPANY, an )
11   Illinois corporation,                    )              CASE NO.: 3:19-cv-02474
                                              )
12                                            )
                     Plaintiff,               )              COMPLAINT FOR: DECLARATORY
13                                            )              RELIEF AND UNJUST ENRICHMENT
             v.                               )
14                                            )
                                              )
15   RIPTIDE CONSTRUCTION, INC., a            )
     California corporation, ROBERT JONES, an )
16   individual, and DAVID MAHER, an          )
     individual,                              )
17                                            )
                                              )
18                   Defendant.               )
19           Plaintiff HDI GLOBAL INSURANCE COMPANY (“HDI”) alleges as follows:
20           1.      Plaintiff HDI is, and at all times mentioned herein was, an Illinois corporation with
21   its principal place of business in Illinois.
22           2.      On information and belief HDI alleges that Defendant RIPTIDE CONSTRUCTION,
23   INC. (“Riptide) is, and at all times mentioned herein was, a California corporation with its principal
24   place of business in California.
25           3.      On information and belief HDI alleges that Defendant ROBERT JONES (“Jones”),
26   is, and at all times mentioned herein was, an individual residing in California.
27           4.      On information and belief HDI alleges that Defendant DAVID MAHER (“Maher”),
28   is, and at all times mentioned herein was, an individual residing in California.
                                                         1
     COMPLAINT
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 2 of 34




 1                                      JURISDICTION AND VENUE

 2           5.      This Court has jurisdiction under 28 U.S.C. Section 1332 in that this matter is a civil

 3   dispute between citizens of different States in which the amount in controversy, exclusive of costs

 4   and interest, exceeds seventy-five thousand dollars ($75,000.00).

 5           6.      Venue is proper in the United States District Court for the Northern District of

 6   California in that all of the defendants are subject to personal jurisdiction in this district at the time
 7   the action is commenced and there is no district in which the action may otherwise be brought. The
 8   subject matter of this action arose in this district; specifically, the underlying dispute is embodied in
 9   an action entitled Maher v. Riptide, et al., Marin County Superior Court Case No. CIV1704077 (the
10   “Underlying Action”). Further, the subject matter of the underlying dispute, giving rise to this
11   coverage action, is a real property construction project located in this district, located at 25
12   Edgewood Way, San Rafael, California (“the Property”).
13                                        GENERAL ALLEGATIONS
14           The Underlying Action
15           7.      In the Underlying Action giving rise to this coverage dispute, Maher brought suit
16   against Riptide, Jones, and Jared Ede (Ede), among others, alleging that Maher purchased the
17   Property (a home in San Rafael) in 2016 from Ede. The Second Amended Complaint, the
18   operative complaint in the Underlying Action, is attached hereto as Exhibit A. Maher alleges that in
19   or about 2006, Ede engaged Riptide to perform construction at the Property, “in particular building
20   a swimming pool and other structures adjacent to the pool,” including a pool house and decking.
21   Exhibit A. Para 14. Maher alleges that the work included adding fill materials and a retaining wall
22   and required excavation and grading. Exhibit A. Para. 14.
23           8.      Maher alleges that Jones was at all relevant times, the owner or principal of Riptide
24   (para 4) and that Jones, as the alter ego of Riptide, should “be held personally responsible and liable
25   for damages caused the plaintiff.” Exhibit A. Para 13.
26           9.      In January 2017 a landslide occurred at the property in the same area where
27   construction was done by Ede and the remaining defendants in or about 2007 and 2008, causing
28   substantial damage to plaintiff [Maher] and plaintiff’s property. Exhibit A. Para 16.
                                                          2
     COMPLAINT
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 3 of 34




 1          10.     In the Underlying Action, Maher alleges that the “landslide was caused substantially

 2   by improper construction activity, including, but not limited to, the placement of poorly compacted

 3   and inadequately retained fill materials at the property, failure to obtain appropriate inspections and

 4   follow appropriate codes as well as inadequate drainage as part of the 2006/2007/2008 construction

 5   project undertaken by the defendants.” Exhibit A. Para 18.

 6          11.     Against Riptide, Maher alleges counts for negligence, negligence per se, and fraud/

 7   concealment. Maher alleges that defendants failed “to perform the respective construction activities
 8   in a proper and workmanlike manner, willfully concealing the lack of permits for the project beyond
 9   the pool itself, and failure to property [sic] engineer portions of the project which ultimately failed
10   causing the landslide at the plaintiff’s property.” Exhibit A. Para Para 22.
11          The HDI Policies
12          12.     HDI issued general liability policies to Riptide as follows:
13          Policy number GK20X000611 00 10, effective from August 25, 2015, to March 1, 2016
14   (“the 20015-16 Policy”);
15          Policy number GK20X000611 00 07, effective from March 1, 2016, to March 1, 2017 (“the
16   20016-17 Policy”);
17          Policy number GK20X000611 02 11, effective from March 1, 2017, to March 1, 2018 (“the
18   20017-18 Policy”);
19          Policy number GK20X000611 03 11, effective from March 1, 2018, to March 1, 2019 (“the
20   20018-19 Policy”) (collectively, all four policies hereinafter “the Policies”).
21          13.     Each of the Policies includes the general liability form, CG0001 04 13, which states:
22                  a.      We will pay those sums that the insured becomes legally obligated to
                            pay as damages because of “bodily injury” or “property damage” to
23                          which this insurance applies. We will have the right and duty to
                            defend the insured against any “suit” seeking these damages.
24                          However, we will have no duty to defend the insured against any
                            “suit” seeking damages for “bodily injury” or “property damage” to
25                          which this insurance does not apply.
26          14.     Each of the Policies includes the form NI GL AM 2009 (05 14), “Continuous or
27   Progressive Injury and Damage Limitation,” which states:
28
                                                         3
     COMPLAINT
         Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 4 of 34



           Insuring Agreement under Section 1., COVERAGES, COVERAGE A BODILY
 1         INJURY AND PROPERTY DAMAGE LIABILITY, paragraph b (1), (2), (3),
 2         paragraph c, and paragraph d. are replaced by the following:

 3         1.    Insuring Agreement

 4               b.    This insurance applies to “bodily injury” and “property damage”
                       only if:
 5

 6
                       (1)    the “bodily injury” and “property damage” is caused by an
 7                            “occurrence” that first takes place in the “coverage
                              territory”; and
 8
                       (2)    the “bodily injury” or “property damage” first occurs or is
 9                            alleged to first occur during the policy period. This
                              insurance does not apply to any “bodily injury” or
10
                              “property damage” that is continuous or progressively
11                            deteriorating and that first occurs prior to the effective date
                              of this policy or after the expiration of this policy, even if
12                            such injury or damage continues or deteriorates during the
                              time of this policy period.
13

14                     (3)    which were caused, or are alleged to have been caused, by
                              the same condition which resulted in . . . “property
15                            damage” which first existed prior to the inception date of
                              this policy.
16
                 c.    This insurance does not apply to “bodily injury” and “property
17                     damage” that first occurs prior to the effective date of this policy
                       regardless of whether such “bodily injury” or “property damage”
18
                       was known or unknown to any person, organization or entity.
19
                 d.    In the event this policy is renewed and coverage extends for more
20                     than one policy period, the following applies:
21                     (1)    the most we will pay for “bodily injury” and “property
22                            damage” that is continuous or progressively deteriorating
                              and that first occurs during one of the policy periods, is the
23                            applicable limit of insurance available with respect to that
                              one policy period.
24
                       (2)    the limit specified in paragraph d.(1) above is the only limit
25                            that applies to “bodily injury” or “property damage”
26                            regardless of whether such injury or change existed before,
                              or continues or progressively deteriorates after the policy
27                            period in which first occurs.
           ...
28
                                                    4
     COMPLAINT
           Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 5 of 34




 1           15.     The Policies define “property damage” as: “a. physical injury to tangible property,

 2   including all resulting loss of use of that property. . . . or b. loss of use of tangible property that is

 3   not physically injured. . . .”

 4           16.     The Policies define “occurrence” as “an accident, including continuous or repeated

 5   exposure to substantially the same general harmful conditions.”
 6           17.     Each of the Policies includes the form NI GL EX 2017 (05 14), entitled “Absolute
 7   Movement of Land, Earth, or Soil Exclusion,” which states:
 8           This insurance does not apply to any and all, actual or alleged, “bodily injury,”
 9           “property damage,” “personal injury” or “advertising injury” caused directly or
             indirectly, based on or attributable to, arising out of, resulting from, or in any
10           manner related to the “movement of land, earth or soil.” This exclusion applies
             regardless of any other cause or event contributing concurrently or in any
11           sequence or manner to the loss including, but not limited to, the following causes:
12           1.      Flood waters, surface waters, subterranean waters, percolating waters . . .
                     or other bodies of water, spray from any of the foregoing, or irrigation or
13                   other appropriated waters, all whether driven by wind or not;
14           2.      Storm or any sanitary sewer drain stoppage or back flow or water which
                     backs up through sewers or drains;
15
             3.      Surface water or water below the surface of the ground including that
16                   which exerts pressure on or flows, seeps or leaks through sidewalks,
                     driveways, foundations, walls, basement or other floors, , seeps or leaks
17                   through sidewalks, driveways, foundations, walls, basement or other
                     floors, or through doors, windows, or any other openings in such
18                   sidewalks, driveways, foundations, walls or floors;
19           4.      Water leakage, overflow or other escape from plumbing, heating,
                     ventilating, air conditioning or other systems, equipment or appliances;
20

21           5.      Any acts, decisions, error or omission, including the failure to act or
                     decide, of any person, group, organization or governmental body;
22           6.      Faulty, inadequate or defective
23                   a.      planning, zoning, development, surveying, siting;
24
                     b.      designs, specifications, workmanship, repair, construction renovation,
25                           remodeling, grading, compaction, drainage;
                     c.      materials used in repair, construction, renovation or remodeling; or
26
                     d.      maintenance;
27
                     of part or all of any property wherever located.
28
                                                           5
     COMPLAINT
           Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 6 of 34




 1                  As used herein “movement of land, earth or soil” shall include, but is not
 2                  limited to earthquake, landslide, subsidence, mudflow, sinkhole, erosion,
                    upheaval, slippage, sliding, sinking, rising, shifting, tilting, expanding or
 3                  contracting of earth or soil.

 4                  All other terms and conditions of this policy remain unchanged.
 5          18.     Each of the Policies includes the form CG22 43 04 13, entitled “Exclusion –
 6   Engineers, Architects or Surveyors Professional Liability,” which states:
 7          This insurance does not apply to “bodily injury,” “property damage” or “personal
            and advertising injury” arising out of the rendering of or failure to render any
 8          professional services by you or any engineer, architect or surveyor who is either
            employed by you or performing work on your behalf in such capacity.
 9
            Professional services include:
10
                    1.      the preparing, approving or failing to prepare or approve, maps,
11                          shop drawings, opinions, reports, surveys, field orders, change
                            orders or drawing and specifications; and
12
                    2.      supervisory, inspection, architectural or engineering activities.
13
            This exclusion applies even if the claims against any insured allege negligence or
14          others wrongdoing in the supervision, hiring, employment, training or monitoring of
            others by that insured, if the “occurrence” which caused the . . .”property damage” .
15          . . involved the rendering of or failure to render any professional services by you or
            any engineer, architect or surveyor who is either employed by you or performing
16          work on your behalf in such capacity.
17          19.     Riptide and Jones tendered their defense to HDI under the Policies with respect to
18   the Underlying Action. HDI agreed to and is defending Riptide and Jones in the Underlying Action
19   subject to a reservation of rights. The reservation of rights letter which HDI sent to Riptide is
20   attached hereto as Exhibit B.
21                                      FIRST CAUSE OF ACTION
22                          DECLARATORY RELIEF – DUTY TO DEFEND
23          20.     HDI incorporates by reference as though fully set forth herein the allegations in
24   paragraphs 1 through 19 above.
25          21.     HDI alleges, pursuant to the terms, conditions, exclusions and endorsements of the
26   Policies as well as equitable principles, that HDI has no duty to defend Riptide and/or Jones in the
27   Underlying Action.
28   ///
                                                         6
     COMPLAINT
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 7 of 34




 1          22.     On information and belief, HDI alleges that Riptide, Jones and Maher deny HDI’s

 2   assertions and assert the contrary.

 3          23.     By reason of the foregoing, an actual controversy exists between the parties which

 4   requires a declaratory judgment of this Court in substantially the following form: HDI has no duty
 5   to defend Riptide and/ or Jones in the Underlying Action.
 6          24.     A judicial determination of this controversy is necessary and appropriate in order for
 7   the parties to ascertain their rights, duties and obligations under the Policies.
 8          WHEREFORE, Plaintiff prays for judgment as hereinafter set forth.
 9                                      SECOND CAUSE OF ACTION
10                         DECLARATORY RELIEF – DUTY TO INDEMNIFY
11          25.     HDI incorporates by reference as though fully set forth herein the allegations in
12   paragraphs 1 through 24 above.
13          26.     HDI alleges, pursuant to the terms, conditions, exclusions and endorsements of the
14   Policies as well as equitable principles, that HDI has no duty to indemnify Riptide and/or Jones in
15   the Underlying Action.
16          27.     On information and belief, HDI alleges that Riptide, Jones and Maher deny HDI’s
17   assertions and assert the contrary.
18          28.     By reason of the foregoing, an actual controversy exists between the parties which
19   requires a declaratory judgment of this Court in substantially the following form: HDI has no duty
20   to indemnify Riptide and/or Jones in the Underlying Action.
21          29.     A judicial determination of this controversy is necessary and appropriate in order for
22   the parties to ascertain their rights, duties and obligations under the Policies.
23          WHEREFORE, Plaintiff prays for judgment as hereinafter set forth.
24                                         THIRD CAUSE OF ACTION
25             DECLARATORY RELIEF – NO RIGHT TO INDEPENDENT COUNSEL
26                                         (Against Riptide and Jones)
27          30.     HDI incorporates by reference as though fully set forth herein the allegations in
28   paragraphs 1 through 24 above.
                                                          7
     COMPLAINT
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 8 of 34




 1           31.    Jones and Riptide have asserted that HDI owes a duty to defend them in the

 2   Underlying Action and that HDI must defend through Jones’ and Riptides’ selected, independent

 3   counsel pursuant to Civil Code Section 2860, which states:

 4           (a) If the provisions of a policy of insurance impose a duty to defend upon an
             insurer and a conflict of interest arises which creates a duty on the part of the
 5           insurer to provide independent counsel to the insured, the insurer shall provide
             independent counsel to represent the insured unless, at the time the insured is
 6           informed that a possible conflict may arise or does exist, the insured expressly
             waives, in writing, the right to independent counsel. . . . .
 7
             (b) For purposes of this section, a conflict of interest does not exist as to allegations
 8           or facts in the litigation for which the insurer denies coverage; however, when an
             insurer reserves its rights on a given issue and the outcome of that coverage issue
 9           can be controlled by counsel first retained by the insurer for the defense of the
             claim, a conflict of interest may exist. No conflict of interest shall be deemed to
10           exist as to allegations of punitive damages or be deemed to exist solely because an
             insured is sued for an amount in excess of the insurance policy limits.
11

12           32.    HDI contends that it does not owe a duty to defend, but that even if it did, it does not

13   owe independent counsel pursuant to Civil Code Section 2860, as its reservation of rights has not

14   created an actual and genuine conflict of interest for counsel undertaking the tripartite

15   representation of Riptide, Jones and HDI in connection with the Underlying Action.

16           33.    By reason of the foregoing, an actual controversy exists between the parties which

17   requires a declaratory judgment of this Court in substantially the following form: HDI has no duty

18   to provide Riptide and/or Jones independent counsel in the Underlying Action.

19           34.    A judicial determination of this controversy is necessary and appropriate in order for

20   the parties to ascertain their rights, duties and obligations under the Policies and Civil Code Section

21   2860.

22                                      FOURTH CAUSE OF ACTION

23                                         UNJUST ENRICHMENT

24                                        (Against Riptide and Jones)

25           35.    HDI incorporates by reference as though fully set forth herein the allegations in

26   paragraphs 1 through 34 above.

27           36.    HDI does not have a duty to defend Riptide and/or Jones with regard to the claims

28   made in connection with the Underlying Action
                                                          8
     COMPLAINT
              Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 9 of 34




 1             37.    In providing a defense to Riptide and Jones, HDI has incurred and is continuing to

 2   incur attorney’s fees and costs. In contrast, Riptide and Jones have failed to contribute any amount

 3   toward the fees and costs HDI has incurred and is incurring in the Underlying Action. Riptide and

 4   Jones therefore, have been unjustly enriched in regards to the defenses provided in the Underlying

 5   Action

 6             38.    Riptide and Jones are obligated, under principles of equity, to reimburse HDI for the

 7   fees and costs HDI has inequitably incurred in providing a defense to Riptide and Jones in the
 8   Underlying Action. The amount of restitution to which HDI is entitled will be according to proof at
 9   trial.
10             WHEREFORE, Plaintiff prays for judgment as hereinafter set forth.
11                                          PRAYER FOR RELIEF
12             WHEREFORE, HDI respectfully prays for judgment against Defendants as follows:
13             As to the First Cause of Action for Declaratory Relief – Duty to Defend:
14             1.     For a declaration and determination that HDI does not have a duty to defend Riptide
15   and/ or Jones with regards to the claims made in the Underlying Action;
16             2.     For an award of costs;
17             3.     For all other relief the Court deems just and proper.
18             As to the Second Cause of Action for Declaratory Relief - Indemnity:
19             1.     For a declaration and determination that HDI does not have a duty to indemnify
20   Riptide and/ or Jones with regard to the claims made in the Underlying Action;
21             2.     For an award of costs;
22             3.     For all other relief the Court deems just and proper.
23             As to the Third Cause of Action for Declaratory Relief – No Right to Independent Counsel:
24             1.     For a declaration and determination that HDI, should it have a duty to defend, is not
25   obligated to provide independent counsel under Civil Code Section 2860;
26             2.     For an award of costs;
27             3.     For all other relief the Court deems just and proper.
28   ///
                                                          9
     COMPLAINT
         Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 10 of 34




 1         As to the Fourth Cause of Action for Unjust Enrichment:

 2         1.     For restitution according to proof at trial;

 3         2.     For an award of costs; and
 4         3.     For all other relief the Court deems just and proper.
 5   Dated: May 6, 2019                                     MORALES FIERRO & REEVES
 6
                                                            By:      /s/ Ramiro Morales
 7                                                                Ramiro Morales
 8                                                                Christine M. Fierro
                                                                  Attorneys for Plaintiff HDI GLOBAL
 9                                                                INSURANCE COMPANY

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       10
     COMPLAINT
Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 11 of 34




                EXHIBIT A
       Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 12 of 34




   n   Alan Mayer (lt{o" 64373)
       WILLTAMS & GUMBINER LLP
       100 Drakes [,anding R"oad, Suite 260
       Greenbrae, C,A94904
   s   Phone: (415) 755-i880
       amayer@wi lliamsgumbiner"com
   4
       Attorneys for Plaintiff
   5   David Maher

   6

   1

   &                                  S{JPER.TOR. COTJRT OF' CATIF-OR-NIA

   9                                            COUNTY OF MAR-IN

ã0

1X     DAVID MAHER.,                                              Case bJo. CIV1704077

\2              Plaintiff,                                        SMCC}Nþ    AMENþE&     CO&ßPY,Á"HN"

13                      vs.                                       Complaint Filed: I I/2|IT
                                                                  Hon. Chernus, Courtroom E
x4     JAR,ED EDE,INDIVIDUALI-Y AND AS
       TRUSTEE OF TTIE JARED EDE TRUST,
15     RIPTIDË CONSTRUCTION INCOtrLPORATED,
       ROBER.T JONES AND DOES I-50,
x6

17

IE              Plaintiff Þavid Vfaher (n'Maher") alleges    as   follows:
19                                         G&NERÁT, ALT.EGAT-TONS
ãs              I   .   Ftraintiff af all times herein rnent¡onðd is the eurrcnt owner of the property

2L     commonly known as 25 Edgewood TVay, Ctutnty of lMarin, San ÌR.afael, Califeirnia (the
"r't   "propel"ty'").

2ß              2"      Þefendants Jared Ede, índividually and as Trustee of the.[ared Ede'fzust

24     (collectively, "Ede") and Does I through     lt   at alì tímes herein mentioned were and are residents

25     of the County of Ma¡in. These defendants prior to 2017 ovmect the property at 25 Ëdgewood

26     Way, San Rafael, California.

27             3"       Defendants Riptide Consfruetion [neoqporated ("Ttiptide") anrf Does      tr   T   ttnoug]r

2E     20, at all ti¡nes herein mentioned were the owners alrd operators of R.iptide, a oorpùrate business


                                       SECÛNÐ "Ah4ENI}ED CTVIP I,-AI]NT
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 13 of 34




  I   entity qualified to do business in the state of Californi4 actually eloing business in the State of
 ¡l
 ,â   California and with its prineipal place of business in the Statc of Califomia'
 a              4.     Plaintiff does not   kno\A/ the true names and capaeities of defendants Dpes I

 4    through 50, inclusive, and plaintiff therefore sues said deferrdants by stlch fTctitious names,

 5    pursuant to Code of Çivil Procedure section 474. Plaintiff is informed and believes ând thereon

 6    alleges that each such fietitiously narned defendant is responsible in some manner for the events

 7    and happenings here in referred to, whether directly, statulorily, or vicariously, by way         of
 E    negligence, breach of a statutory duty, and caused or is responsible for damages proximately

 I    resulting to plaintiff and plaintiff"s property, and plaíntiff will ask leave to amcnd his connptraint

t0    fo show the true names and capaoities of such defendants when the same have been ascertained.

Ix              5.     Flaintiff is infonned and believes and alleges that at all tirnes mentioned ín this
v7,   complaint, one or more of the defendants was acting as the agent, servant, partner, employee or

å3    joint venfure or of one or more of the remaining defendants, and in doing the things deseribed in

r4    this eomplaint was aeting within the course      zurd scope   of this âgeney, service, partnership, joint

15    venhue and/or employment with the permission and consentr oxpress and implied, ând for the

16    benefit of,one or more of the remaining defendants" As sueh, they share liability with eaeh other

x?    with respeet to snid matters eomplained of herein. N{oreover, defendants Riptide and Robert Jones

1E    (nn[ones") and said Doe aÌefendants were under the direct supervision of'other defenda¡rts in this

å9    ma[-ter who, at atl   iimcs herein mentioned, negligently direeted and/r or supenvised them.

2{}             6"     Plaintiffis informed    and believes and thereon aileges that al all times l¡erein

nß.   mentioned, defendants Jones and Ðoes 11 through 20 was *nd were tlie owners, prirreiBals and

a.ú   aetual person$ in control of eoqporatiônso agents, servânts, employees, alter egos,

23    inshrrmentalities, representatives, co-venhrrers and partners, arrtÌ aeted with the permission and

24    con$ent of their eodefendants, and as such share liabil[ty wiih each other wit]r respect to the

25    mafters complafured of herein.

¿0             7.      Plaintiffiis informed and believes, and      or¡ that basis alleges, that R.iptide ønd Ðoes

27    I   f through 20 were and eurrently remain grossly     undereapítalized and clic{ not, and still do mot,

äE    maintain assots sufficient to pay fr:r f,oresceable liabilities that the projeets undertaken by said

                                                           -2-
                                       SECOND AÏ\4ENÞET} CONdPT.ATNT"
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 14 of 34




 I    defendants would oause, including the kind of harm and damages that were suffered by ¡rlaintilf

 3    in fhis instance"

 J'             8.    Flaintiff is informed ând believes that defenciants R.iptiele and Does I 1 through 20
 4    did not procure or maintain the appropriate insurance relating to their conshuction activities,

 5    including this or other of its building projects, or for the management, engineering, design or

 6    other related activities a¡d services utilized, engaged in, perfotmed for, ând offered to the general

 7    public.

 I              9.    Flaintiff fur"ther is informed and believes       thaf; Riptide and Does 11 through 20 werc

 I    sham entities, and   ii   was the practiee of'these defendants to use these entitíes for their grersonal

å0    use and commingled assets and diverted them without adherence to requisite ootporate or Ximited

xl    liability eompâny formalities, and that this behavior and praetiee has arrd will contribute in

x2    significant part to the failure to retain assets that would meet their respective Iiabilities to

!$    customers.

14              10.   Further, plaintiffis informed and believes, that other requisite corpûrate

x5    formalities such as meetings, minutes, votes, rcports and the like, were not performed, nraintained

16    or honored by Riptide, such that these corporatc and/or limited líabiliry entities were but a sharn

L'T   that were rnaintained, exploited and misused.

IE              11.   Plaintiff is informed and believes that these acïivities were performed by said
fô    defendants in order to oblain funds frour elients for their pensonal use while insulatirrg ihemselves

2t    from personal liability for their acts.

zß.             12.   As a result of the sham status of Riptide,        ä grâve   injustice would tesutrt to plaintiff

",4   should the personal a-ssets of Jones and various Doe defundants, and other sueh individuals as

?3    partieipatcd, he allowed tr: be trrrotected fi'om exposure to the damage claims of'plaintiff"

24              13.   The atter egos of R-iptidc should therefore tre held ¡lersonaliy responsib,le and }iable

2S    f,clr darnages caused     the plaintiff by them collectiveìy and/or individually foi" dartrages to plaíntiff

¿{}   eaused by their business practioes.

27              14.   rWhile Ndr. Ðde and Does        I through    lt owrred the propen"ty, they engaged ín certain
2E    eomsfluctíon activity in particular building a swimming poeiÌ and other strnretwes aeljaeent to the

                                                             -3-
                                          SECC}NÐ AhdENDED CTN4P[,,{il.{T
       Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 15 of 34




  I    pool. This ineluded, but was not limiteel to, a pool house an<i deeking between the pool and pool

  A    house" This activíty required and ineluded the use of         fill   materials ancl retaining walls. It required

  s    excavations and grading" Flaintiff is informed and believes that defendant Ede and Ðoes                         1



  4    tluough t0 hired defendants R-iptide, Jones and Does 11 through 20 to perfonn this work"

  5               15.    On or about öctober 2016, plaintÍff entered into a residentiaÌ purchase agreement

  6    with defendants Ede and Þoes I through 10. At the tirne of the sale, these defendants represented

  7    to plaintiffthat there were   nr fill materials placed     on the site, that all work done at the slie had
  0
  dt   been eompleted in a proper and workmanlike manner wíthout defieieneies and in a tinnely männer

  I    with appropriate permits timely issued and finalized by appropriate puhlic entities, thai iìhere were

t0     no skuctural deficiencies at the property and this home was a high end home wÍthout any building

x1     code ín'egularities" Plaintiff purchased the property with ihe inient to use ít as his personal

12     residence and to use it for various events ineluding but not limited to a wedding eelebration.

1S                16.    In January 2017 a landsiide occurred at the property in the               saTne area where the

[4     consffuction was done by Mr. Ede and the remaining defendants in or aboul2007 and 2Û08,

x5     causing subst¿ntia"l damage to plaintiffand plainiiff's property. Therc wäs no final building

x6     permit issued in 2007/2008 for the project, nor      ïüuas   there any notiee of cornpletion filed or

\7     reeorded f'or the work. There was never a building permit issuerJ f'or the pool house or deck area

1E     between the pool and ¡rool house, despite ones beirrg required by flre Unifbrm Huilcling Code,

19     California Building Code and loeal ordinanees by the Ciiy of $an Rafl¿el. Intproper grading and

20     fill   plaeement was perfomed by these defendants. Faílure tû,ûbtâin the appropr:iate pemnÍfs,

2L     perfonn próper grading arrd fill placement and failure to oblain appropríate inspee{ions and
't"Þ   engineering was     willfi*l miseonduct and/or   a fraudulent cot'rcealr¡lent, as          all of the riefbndants

2S     knew that appropriate inspeetions, prrper eonstruction attivity              .rno{   appropriäle 'peffrr:i{s   ùùçre


24     required to be eompleted and obtained by thern"

25                I7.    hllr" Ilde continued to netain possession of       ühe   propeity in the area where tl¡e wonk

2,6    was perforned until 201 6.

Ãt                nE"    The landslide wâ$ eåused suÏrstântially by improper eonstruetion activiiy,

ãs     including, but not limited to, the placement of poorly compaeteel and                  iura<J.equately r"etained    fill
                                                             4-
                                         SECÖND "AN4ËNDEÞ ÇONdPÏ,,"ATNT'
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 16 of 34




 I    materials at the proper"ty, failure to obtain appropriate inspcctions and follow appropriate eodcs as

 5    well as inadequate drainage as part of the 2006/2A07/2A08 et¡nstruction projeel; undertaken by the

 3    defendants. The failure to obtaín the requisite permits and engineering deprived the public entity

 4    of the opportunify to inspect the construction perftrrmed by defendanis. iDefendants were

 3    required to obtain permits for this work for a number of reasons, including, but not limited to, the

 6    health and safety ofthe persons and property and to provide subsequent owners ofthe property, a

 T    class of persons         of whieh plaintiff is a member, with some degree of,assurance            úhat   work done at

 I    the property was perforrned to certain basic eonstruction criteria in eompliance with the Unifonn

 I    Building Code, Califomia Building Code and local ordinances of,the City of Sarr R.afaeì, and was

10    designed to prevent the ffpe of damage that oceurred as stafed hereirr. Vioiafion of the above-

n1    mentioned codes and ordinances and the improper construction methods ur¡der"taken resulted in

x2    severe earth rnovement damage and hitlside collapse, whích is precisely the type of danrage

13    which would likely occur without appropriate complianoe with the above-rnentioned codes and

14    ordinances and without appropriate compliance with applicable building practices. Ey f"ailing to

15    conshuct the property properly and obtain appropriate pemnits, inspections, et, al., defbndants,

16    and each of them, failed to obtain appropriate engineering ancl documentatiotl to provide guidanee

g7    and criteria for the work perfomned or for the public entiiy to use to âssure proper construction

NE    and hillsidc stability" One of the purposes of the permíttíng process is to altrow the ¡rublir: entüty

n9    inspectors tÕ confîlm that thcre was appropriate ongineering               anctr   doeu¡nentation where t'equired,

2CI   which was tJre ease f,or the above-mentioned improvements, and firat the ùonst]'uctiûn perfbrmed

?1    at the site would eonform with those requirements.

22            19"          Shortly after the landslide occurred, plaintift noúif,red rJefendants of the event, but

23    defendants have, and eontinue to, refirse to provide              plaintifïwith any eompensation" Flaintiff          has

24    tried to mediate this rnatter with defendants Edc and Does 1-10, but said rnediation                     w¿às


Å*    nnsueeessful" Plaintåffrequested rneeliation in N4areh             2tl'7,ï:ui   rlef'endants ref'used úo rrrediafe

26    until CIetober   3   1   , 20 X 7, preventing plaintiff from   filing a lawsuit pnior to tlmt time .
àt

28

                                                                 -.)-

                                             SECO}.ID AME}JDEI} COMPLAN.{'T
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 17 of 34




  I                                          F   ürst Cause of',Actio¡l   *   Neg[ügemce

  ?           2t.         Flaintiff realleges and incorporates try reference herein each and every allegation
  s   in Faragraphs 1 through 19 above.

  4           21.         Flaintiffwas   a subsequent owner of the property and a ptrson             within t}¡e elass of

  5   persons to whom defendants and each of them owed a duty of care. Although not in ¡:rivity                         of
  6   contïact with defendants R.iptide et.al., the transaction whereby Riptide was hired and perf'omed

  r   the above-mentioned construction work at the properly was designed to af'fect plainliff as a

  E   subsequent owncr of the prÕpefiy, zurd the injury to plaintiff'was foreseeable in that the fallure to

  I   properly perform said work wâs an immediate cause of the landslicle which oceuned.

n0    Ðefendants, and each of them, c)wed a duty to               plaintiffto   exencise reasonable eare itr perfonning

11    this consh'uction, whïch included, but was not limitcd to, failure to properly perform f'trtlndation

\2 consbuctions, grading          mrd drainage work, to obtain appropriate pennits, inspections, engineering,

1S    etc. as stated above, and defendants knew or should have known with reasonable cerf¿inly that the

14    subsequent owners of said frroperty would suffer clamages if the work failed to perf,orrn as

trs   intended and   if   defendants, and each of them, failed to perform their respective duties in a

16    reasonable and workmanlike manner. In addition to being required to per{brm the work in a non-

\7 negligent    nûâ$ner, defendants, and each of thern, were required under appropriate buileling codes,

rs    stafutes and ordinænees to r:btain and fìnalize permits and appropr"iate engineering f'or the work

x9    done"

2ü            22,         Defendants, and eaeh of them, failed and xlegleeted to properiy perform their

2v    ftmctions, dr¡ties and responsibilities tn tlicir eapaeitlos desoribed above, irl a reasunabtry

22    workmanlike rnar¡ner, withín the prevailing standard of aare fclr huilding contraetov's and breaohed

23    their duties of care to    plaintiff       This inclucles, bult is ¡rot lirnited to, failing io perfornt the

24    respeetive construefion activities in a proper and w<¡rkmanlike nranner"                willfi:lÍy aonceaiing      tho

ã5    lack of permits for the ¡:roject beyond the pooÌ itselfl anet failure lo properry engineer por"tions                   of
2,6   the project whioh ultimately failecl eausing the laudslicÌe at piaintrflf s property. I{ad the

x7    defendants properly executed this work, the landslide woulcl not k¡ave occr¡r:reel.               'tr"he   deÍÌ:c'ís as

2S    cleseribeel abovc lrave caused, arrd         will   eontimue tô câusô, clarriage fo plaintilY. z\s a dïreot and

                                                                   -6-
                                          SËCOND Ah4ENDED CÛh4P[,AiNT
       Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 18 of 34




   r   proximate oause of defendants', a:rd each of their, coüduet âs stated above, plaintiffihas heen

  2    darnaged ås Ínore     fi:lly set forth   herein.

  3             23.       T'he exact arrrount of these damages is eurrently unknown to          plaintiff, but will    be

  4    established at the time of trial, aceording to proof. They include, ìout are not limited to, the cost                 of
  5    repairs to    plaintiff s propeÉy, the cost of expert investigations, loss of use to plaintiffof the
  6    property, and diminution in value of the property as may be shown ai trial'

  7             Wherefore ptaintiff prays for judgment âs set forth below:
  6¡
  ó                                  Seeond Csu¡se of'Á,etto¡r    *   Bneacl¡ of ComÉraaú

 I                                     vs" Defer¡dants Kde amd Ðsles       I   Éhx'ough   l0
rt              24.       Flaintiff realleges and incorporates by reference each and every allegation in
åx     Paragraphs tr throulgh 23 above"

\2              25"       On or about tctober 20i6, plaintiff entered into the wr"itten agreement with

ts     defendants Ede and Þoes 1 through            l0 to purchase the property.
14              26.       Thereafter, said defendants breaehed the agleement by selling to plaintíff a

15     property that contaÍned material defects and omissions, including liut not lirnitecl to defective

16     material/workmanship as set fûrth above" Moreover, said defendants knew the property sold to

1,7    plaintiffcontained rnaterial defects and omíssions and knew that cert¿in work was done at the

18     property without permits heing properly finaled and approved by the ¡rublic entity wiú¡

Í9 appropriate inspections"         'Ihese representations and concealrnents cÕnstituteci a fbilure of

2{}    eonsideration ând, as a result, plaintiffclid not get the benefit of the balgain of the agreemenf"

2r,    Said defendants fuúher breached the imptied eovenant of good f.aith and fair dealing contained in
nn     a.ll contracts under   Califomia law by doing the things alleged atrove.

2$              27   "    Flaintiff has performed all obtigations under the agreernent ïo he perfür'niecl on his
',Á    part and under the terms of the agreement.

25              28"       Flaintiff has suffered economie damages proxintalely caused by deferedants ane{
.ó{}   eaeh   of their breach of the âgreöment in an amount to Lre shown at'nial           as is luo¡'e fuffiy set fcrr"th

27     above.
4d)
rdfs




                                           SECÕ}TD,Ah4EbIDED COMPLAINT'
       Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 19 of 34




   I             29.     Flaintiff has incurred attorneys' fees and costs in an amomt to            be proveti at   trial,

  2    to which plaintiff is entitled to recover from said defendants pursuant to the terms of the

  3    agreement.

  4              Vy'herefore plaíntiff prays judgrnent as set forth below:

                       T'h[rd Cause of Acûåon      -   B¡'eaeh of ÐuÉy to Ðisc[ose l\4aÉeråaå Facts

  6                                    vs" Defendants Ðde and Ðoes tr d:hrough         I0
  7              30"     Flaintiffreâlleges and ineorporates by referemee eaeh and every allegatíon set forth
  $
  (Þ   in Faragraphs I through 29 at¡ove.

  I              31.     Plaintiffis info¡med    and believes and thereon alleges that at some tírne prior to the

t{}    execution of the agreement and eontinuing through the close of escrow said defer¡dant$ were, or

r1     had information, that put them on notiee that the prope)"iy, including the won'k eïone in the pool

!2     area, failed to meet the requirements for buitding penníts ai"¡d failed to be br¡ilt in a workman-like

x$     maltnör

n4               32"     Said defendants failed to disclose Tftose def'eetive items referred to above and were

15     ä\¡/are of,such deficiencies a¡d were âcting by themselves and lhrrl.lgh contrâotôrs,

r6     subcontractors, lahorers and others and oversaw the substailtial work refereneed above. They had

\7     access to infonnation ûhat put thern on notiee oflixnproper constrnrctín¡r that wouid have led to

n8     failures in the property as alleged above. Said defendants lracl a du'ay t<¡ discÌosc sueh

r9     defieieneies, material defects and omissions. The liability of said defenclants arises both out               of
2ü     cornmor¡-law as well es statutCIry law refercnced in Civii Code seetion 1 1û2 et"             seq"

2È               33.    As a result of the fâilure to diselose such urate¡'ial defects and o¡nissions, plaintiff
1'ì)   has and   will incur    damages as set fbrth aïrove.

¿.)              ldVhereforc   plaintíffprays for judgrnent   âs set forth'below:

x4                              Fo¡¡r{h Ca¡¡se of Aatfion * Neg[ügemú     MÄüsra:¡lrese¡nÉaùür¡nt

5q                                     v. Ðefex¡daxrús   Eqne amd Ðoes X úhnough 10

26               34.    Flaintiffa"lleges and ineorpor"ates by reßreuee each and every allegation c¿:ntained

27     inFaragraphs t through 33 above"
4&
¿0

                                                              "ò-
                                          SÐCOND Aft4ËNDËÐ COh4PLAINT
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 20 of 34




 n              35.     As set ftrrth above, saiel clefendants tnade misrepresentations to plaintiff or

 2    concealed facts flom plaintiff about the ceinstruction at the property. Said clefendants had a duty

      to avoid exposing plaintiff to an unreasonable risk of hann by making misrepresentations of fact,
 &    and/or eoncealing relevant facts, and/or making representations regarding the property for which

 3    they had no justifíable reason to believe were accurate or true.

 6              36"     Defendants made these representations vsithout a reasonable basis fbr believing

 7    that such statements were tïue and should have known these misrepresentafions and concealments

 E    would impact plaintifPs purchasing desisions. These elefendants rnade the assertions of faets and

 I    concealment of'faots in order to induce plaintiff to act upûn the information or their fh-trsely

st    indueed beliefs, and to have plaintiff ptuchase the property'

Ít              37.     Plaintiffjustifiably relied on the mrisrepresentations and conceaiments by               SairJ


t2    defendants and purehased the property"

[3              3E.     As an actual and proximate result of the misrepresentations and concealments

tr4   regarding the property made to plaintiff by said defendants !n the suppression and omission                    of

15    facts directly and rnaterially affecting the condition and desirability of the property, plaintiffhas

16    suffered serious damages on account of purehasing said property a¡rd has inou'red expenses, and

L7    wilt   be forcecl future to incur expenses, in an arnount in e>rcess of the ¡nÍnirnum,iurisdietion of this

18    eourt whieh sums      will   be established aecording to proeif at thc tit¡'le of trial.

x9              Wherefore plaintiffprays for damages as is more fi-rlly sef f'orth below:

20                       F'åfth Ca¡¡se of ,&eúíou¡ * Fra¡¡d/Cou¡eea[:¡ner¡ú v. ,{M l}E:f'e¡lda¡lûs

ä1              39.     Flaintiff alleges and ineorporates by reference each a:rd evcry allegaticn aontained
2Z    im Faragraphs tr ttmough 38 atr<¡ve"

2s              4û"     Defendants, ând eaeh of thern, represemted to eacir oiher         atre{   to plaintiflttrrat al}

24 ì work perfonnecl by them, or on theír behalfi had been perfonned in a proper and wodcrnamlike
1q    nrlâflner with all necessâry permits, inspeetions and er-rgineering and in aecordanee with all

26    appropriate änd applieable building eodes and ordinances. Flaintiff is inf'onned aÍel believes that

XT    these represenlations were made by R"iptide to þfr. EeIe during the construetion either oraÌly

28    ancl/or in   writing and to the public at large    as   well as by IMr. Ëde fo plaüntifL"

                                                                ^9-

                                           SËCC}ND,Ah,{EIdDEÞ COh4PI,ATIdT'
      Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 21 of 34




  I               41.       As set fnrth above, defendânts and each of them concealed firlrrr plaintifï

 2,   significant building cìefects that were not visible to plaintiff at the tirne he      pr.urchased the   property'

 ;)   Knowledge of the failure by defendants to propedy constrlrct the property improvements,
 q    properly obtaineel engineering ærd inspections as weil as faiting t,: properly obtain appropriate

      permiæ and comply with appropriate building codes were beyond the reach of plainiiff,'s

 6    knowledge prior to the time that he purchased the property. These defendants had exciusive

 7    knowledge of these material facts which werc not known to plaintiff. Flaintiff beiieves ancl

 E    alleges that these defendânts actively concealed these material f"aets from plaintiff in order to

 I    induce plaíntifTto purchase the property. These eoncealments included, but were not Ìimiied to,

tü    the eoncealment of the status of pennits, use        of'fill   materials and other eonditions on site and

tr1   other actions alleged herein.       All   defendants T<new, or should have Ïcnown, that the property would

12    be used not only by defendant Ede, but by subsequent o\,{mers sueh as plaintiff"

tr3               42"   At the time defendants änd each of them concealcd and suppressed these                f'acts,

1"4   they knew the true status and defective condition of the property ancl permit siafus" 'l-Ïrcse

T5    r¡ndisclosed facts were known and accessible to defendantß since they were in ehaL'ge             of
n6    perfonning the construetion activities at the prÕperty" $aiel deferrdants intended to deceivc

n7    subsequent ownors into believing that atrl eonstruction was code compliært atrel altowecì

r8    defbndants to perform work at the property withoui incuffing necessary expenses"

rc¡               43.   Some of the defendants, folr. Ede anel Does         I fhrougli 10, made these
20    representatÌons direetly anct indircctty to plaintifflprior to the purchase ofifhe property in tho fbrm

21    clf written disclostre sfâtements, advertising materials and other com,rnunicatiarns provicled to

?)    plaintiff   as part   of the sale transaction which took plaee in 2016" Whiie deÍ'endants Riptide" et. nl.

      did not make any elireet representations to plaintiff, tltese ctefenclants kÍ¡ew and had reason to

24    expeot that representatíons made by Riptide to h.4r. Ëde to the same effbct would also be made
åc    and eommunieated to any third par"Íies, $uch as plaintiff who wouid purchase the properly fi'om

26    [vir. Eele. They had reäsûn to believe that any rcpresen(aÉions nrade hy fheml would be repeafed

27    ånd that the information would influenee the conduct of *ny frituie potential purchasers of úre

2W    prÕpeffiy such as      plaintiff.
                                                              -10-
                                           SECONTJ Ah4FNDEN CÛhI{P[,,4-ÏbII'
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 22 of 34




     x            44.     Sueh undisctosed infonnation was not known or within the reach of the diligent

     )    attentiotr and obseruation by plaintiff prior to purchasing ihe properl/, anel plaintiffjustifÏably
     å
     ;t   relied on both the express and tacit repnescntations of defbndants. As palt of;'plaintiffs relíance

     4    on fhe representations made to hirn, he did not perfbrm any fi.mther investígations with regard to

     5    the construction activity referred to above, and instead purchaseri the property for the príee which

     6    was ultimately paid to Mr. Ecle" FIad he known the tnre faets, frurther investigaiion would have

     T    been done and would have diselosed the irnproper eonstruction whieh ultinrateiy lcci to ttre

     E    landstide which damaged plaintiffas more fully set forth above, and he would r¡ot have purchased

     I    the property as eonfracted fur with lvÍr" Ede.

1t                45.     ,4"s   an actual and proximate result of such conduct by defencleurts, and eaoLr       of
11        them, plaintiff has been damaged ns is more fully set forth above.

x2                46.     The aforernentioned conduet of the defendants was intentional misrepresentation,

13        deceit or concealment of material facts known to then'r witli the intention on fhe paffi of dofendants

$4        of depriving plaintiffof property or legal rights or otherwise eausing injury. Additionally, such
15        conduct was despicable and subjecfecl plaintiff to cruel antJ urijust hardship in conseious disregard

16        of ptaintiff s rights, so âs to justify ari award of exernprlary and punitive darnages i¡l art¡ount

x7        aecording to proof"

t8                      $Ëxth Ciause of'AeÉüom -,4gæåmsÉ A!å          Ðefe¡tallcÞr'øÉs "*   I{eglùgemae Per Se

39                47.     Flaüntiffalleges and lncorporates by reference each and eveiy allegation contained

2ü        ín Paragraphs   I through    46 above.

)f                4&"     As more fuily set forth above, the work done by dcf"endanls f'or the prool house and

22        xhe pool decking was done       without the appropriâte pennits rurd engineeririg required by Califì:rnia
.¿,,ìj    statutes, orelinances ancl laws"

2"4               49"     As a direet and proxilnate result of said work beirrg cloile negligently anc! witfiout
âtl
&.>       appropriate pemnits, plaintiff has been damaged as more frrlly set f'tuth above.

l¿ßj              Wherefore, plaintiff prays for judgment as is more fuily set forth above"

t"t
s   ói)




                                                              -l t-
                                             SECOI.ID AIVIENDND          C   Oh4P[,/{INT'
           Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 23 of 34




      T                                                                PR-EV&R

      'þ             V/herefore plaintiff prays for judgnrent agâinst defbndants and each of them as folåows:
      å              Ì"        For general and special rompensato{y damages in excess of the mínímum

      4    jurisdiction ôf this court to be proved at the time of trial.

      :t             2.        Ftr   interest at the legal statutory râte on aiÌ sums"

      6              3"        For costs of investigation md expert fees incurued.

                     4.        þ-or loss   of use of plaintiffs propenv.

      ô)             5.        For atlomeys' fees inculred (as to Ðel*enda¡ts ErJe and Does 1-10)

      I              6.        For punitíve damages aecording to proor'"

tr{}                 ?.        For mediators fees incurred.

11                   E.        For costs of suit"

12                   9"        For sweh other and further relief as the corrt may deem just and proper.
{4'
IJ

14         DATED:              April 17,2018                                          \¡/ILLIA\4S & GUh,ftsINER LLP

t5
16
                                                                                      .A.lanMayer
17                                                                                    Attorneys for Flaintiff
                                                                                      Daviel lMaher
1E
           Y:\Mahcr, David\Lit¡gstion\Cornplaints and Ânswers\2ACVOl8-04-17   2AC,doc
r9
2{B

,'l
Å¿ ú,



5'

23

2ð"

ÒE
áJ

l¿\þ




¿ù

                                                                              - 12-

                                                    SECC}ND AVTENÐED COMPI-A TN
               Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 24 of 34




       I                                                                                          P{e"{   WWi {}år Slì${V${'          jgrl


     ,l        {..litsi:   Nunler:                               h,luhrr p. hï/u, h4c$il No. CtV ì 7il4û77

     .ì

   ¡r

            Cûunl.y.           {lnlif'*r¡rin. {}n Åpri( }7,                             ã{}1t4, Is*rvc¿l a lruc copS,olÌ
   5

   6
            ñ.È{{"1üìqÐ hWf?Ã.N                         *nil}       {l(}MÀ}}:,Ål             i-q7'


   7                        J (:frì"i..iod       lû     b¡,r s¿jn¡r:d         si¡itl clocuruçn{ ùn llrc lÌrll<lwiLr¡¿ piifiìi:r" i¡lv*f i'cd as iilihlr';i::

   8                                                                                                                  Jiirpliüe ¡r. l:ìci*tsir
           .lcroryir Iì. $atr'¿n                                                                                      lln R Iì"Y,            "l
                                                                                                                                                  {.) I   ìhlSC} F}, ¡\Ì'i { ) liR 5l.) i"i, i\.i        I   Li.li Il
   t)      iVur y fi. (-ì¿:orrrbc                                                                                     .f. M()iìN     û'WT?'7 l,l                              ,P
                                                                                                                           'Ilir.'rl
            iir:r:l Iu' ìrJcbclier, ul al                                                                             ,.118                  ÍìLn:+1.,             ,.-lil'   1''ìaix'
 1l)        1,178 $tone l)oiirt. Dliú. fìuiti:4û{)                                                                    iìiìtri:i iir):;ir. {. ¡r, ',¡.>'lti i
                                    {iA                                                                                  tA : (' I 0' / J j 2 :5 " fì ll {l(} I ;r,i;< : {1û? ¡ :; 4:i
                                                                                                                      '
           iìosevillc.,                      t}5(rl: 1                                                                    1'
                                                                                                                                                                                               ..
                                                                                                                                                                                                    1'ì.ì4 "l

 tÌ        lllronc         I I$-    7 2 t{   ^ s"l 0 {} | Fi,i:r         Ð I {i-7,q tì -?.   E   5{}                  f,irrr¿riI:ì.f :li:"t".:n{ü'tgt}.t:líi\:r:,}?-t:},
           ,   rliii:i|,lll¡!ll.¡1l.liìíi1ìj:,   l.l   iì,hl..l.V,-¿ll   üi                                           I:ì{rpl:zuric {.itn:t: (rilil l'l')
 t').                            úiil ì:t.!ìti]-1                                                                     i"l
           ^i':,r::lt':..t:,i:.t1lti:rxÍtii.ti.LÌ
 r1
           r\tiolney lar.ïured ilclc, i¡idivi¿iuall-!,                                    ¿rncl    ¡s                 Nicol*                      Jaf      llc (staíil
 [.t       lfusforj tf'tht Jat¿:11 Lìdc 'l\'Lrst)                                                                     .llr     ll**iiùp*r'11' *rr¡ 40i    I


                                                                                                                      À1 tor"nDy             lili         l( ipt i t1c {-l*rtsllrrt:l ìr:n,   1lll. irnrl
 14                                                                                                                   1ì"ob*rt Jones
                                                                                                                      |    ì'lo i:sclt,ícc ilgrxrLnonl                             l
 15

16
                               X                          ìl}y   Þrü*'sri     (-ifxss     ft4¿¡ü$      by clcp*sÍtinp. scak:rl crìvel()pes jn th* iJniicri lii¡rits
 t7                                                       mail *t {fu's*rtl¡rac, {lnlifi¡rnia wilh ¡:onln¡:.e {i¡llv llì:fpil14,
                                                          Vic¿ är*dcnal ftìx¡*"ess
 ti)

                            I rJ*olitr* u¡lcler purtìt,5,                        <r1'   periuly u ¡relcr th* larvs                  Ìl:c St;¡ii: CI{'llalil'?llrlirt lìi¿il thc fi¡l'i: gûilu{
 l!)       is     LrLlrr iil'rr,l   eorrr:cf ;¡nrl 1 h¡lt lhi s c.l*clar¡riir:tt ill clxccrrlerl                                  .t, -,
                                                                                                                                 t\tt     T T, XìI Íi. a1 { ir*li.:¡t}:fi¡$" {l¡rIilì}nli¿r


:¿{}


"¿1


:¿2
                                                                                                                                                              r   ul) Tlir10t,{i{)rll

']ì        \i:iilg!liilVlìR-\llcrjitc:,:1(riììrrrldi:i:;iViùki            li(rlrùril\j\1\'l)ofrr,ì(rlts\i'i):ì


l(
2.5

?f)
,:LI


:Ì,8
Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 25 of 34




                EXHIBIT B
         Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 26 of 34




                                                                              Inez H. Corenevsky
                                                                         Assistant Vice President
                                                                            Phone: 818-662-4365
                                                                               Fax: 818-637-6015
                                                                   inez.corenevsky@us.hdi.global


April 1, 2019

Bob Jones
Riptide Construction, Inc.
1275 4th Street, #239
Santa Rosa, CA 95404

   RE:     Claim:             NCHD18100011
           Policy Holder:     Riptide Construction Incorporated
           Policies:          GK20X000611 00 10, eff 08/25/15 – 03/01/16
                              GK20X000611 00 07, eff 03/01/16 – 03/01/17
           Case:              David Maher v. Jared Ede, Riptide Construction Incorporated, et
                              al.
           Venue:             Marin County Superior Court, California
           Case Number:       CIV1704077

Dear Mr. Jones:

HDI Global Insurance Company formerly known as HDI-Gerling America Insurance Company
(HDI) acknowledges receipt of a request for defense and indemnity of Riptide Construction
Incorporated (“Riptide”) in the matter captioned David Maher v. Jared Ede, et al, currently
pending in Marin County Superior Court. Based on our understanding of the claim,
documentation supplied to date, and a review of the policy terms and conditions, HDI will
provide defense in this matter subject to a reservation of rights. The remainder of this letter
explains our position.

Factual Background
This claim arises out of alleged construction defects at a single-family residence located at 25
Edgewood Way, San Rafael, California. Riptide participated in the original construction of the
home in 2007 and 2008. The plaintiff alleges that in January 2017 a landslide occurred at the
property in the same area where the construction was done by the defendants, due to
improper construction activity.

Policy
HDI issued Commercial General Liability policies GK20X000611 00 CA, effective 8/25/15 –
3/1/16 and GK20X000611 00 07 CA, effective 3/1/16 - 3/1/17 to Riptide Construction
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 27 of 34
Bob Jones
April 1, 2019
Page 2

Incorporated. Each policy provides a $1,000,000 Each Occurrence Limit; and a $2,000,000
General Aggregate Limit. All Commercial General Liability Coverage (CGL) is written on Form CG
00 01 04 13. Pertinent portions of the policy are quoted below:

  SECTION I - COVERAGES
  COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

  1. Insuring Agreement

     a. We will pay those sums that the insured becomes legally obligated to pay as damages
        because of “bodily injury” or “property damage” to which this insurance applies. We
        will have the right and duty to defend the insured against any “suit” seeking those
        damages. However, we will have no duty to defend the insured against any “suit”
        seeking damages for “bodily injury” or “property damage” to which this insurance
        does not apply. We may, at our discretion, investigate any “occurrence” and settle any
        claim or “suit” that may result. But:

        (1) The amount we will pay for damages is limited as described in Section III –Limits
            Of Insurance; and

        (2) Our right and duty to defend ends when we have used up the applicable limit of
            insurance in the payment of judgments or settlements under Coverages A or B or
            medical expenses under Coverage C.

        No other obligation or liability to pay sums or perform acts or services is covered
        unless explicitly provided for under Supplementary Payments – Coverages A and B.

     b. This Insurance applies to “bodily injury” and “property damage” only if:

        (1) The “bodily injury” or “property damage” is caused by an “occurrence” that
            takes place in the “coverage territory”;

        (2) The “bodily injury” or “property damage” occurs during the policy period;

        (3) Prior to the policy period, no insured listed under Paragraph 1. of Section II
            – Who Is An Insured and no “employee” authorized by you to give or
            receive notice of an “occurrence” or claim, knew that the “bodily injury”
            or “property damage” had occurred, in whole or in part. If such a listed insured or
            authorized “employee” knew, prior to the policy period, that the “bodily injury” or
            “property damage” occurred, then any continuation, change or resumption of
            such “bodily injury” injury” or “property damage” during or alter the policy
            period will be deemed to have been known prior to the policy period.
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 28 of 34
Bob Jones
April 1, 2019
Page 3

    c. “Bodily Injury” or “property damage” which occurs during the policy period and
       was not, prior to the policy period, known to have occurred by any insured
       listed under Paragraph 1. of Section II – Who Is An Insured or any “employee”
       authorized by you to give or receive notice of an “occurrence” or claim,
       includes any continuation, change or resumption of that “bodily injury” or
       “property damage” after the end of the policy period.

    d. “Bodily injury” or “property damage” will be deemed to have been known to
       have occurred at the earliest time when any insured listed under Paragraph 1.
       of Section II – Who Is An Insured or any “employee” authorized by you to give
       or receive notice of an “occurrence” or claim:

       (1) Reports all, or any part, of the “bodily injury” or “property damage” to us
           or any other insurer;

       (2) Receives a written or verbal demand or claim for damages because of the
           “bodily injury” or “property damage”; or

       (3) Becomes aware by any other means that “bodily injury or “property
           damage” has occurred or has begun to occur.

  2. Exclusions

    This insurance does not apply to:

    j. Damage To Property

       “Property damage” to:
       ***
       (5) That particular part of real property on which you or any contractors or
           subcontractors working directly or indirectly on your behalf are
           performing operations, if the “property damage” arises out of those
           operations; or

       (6) That particular part of any property that must be restored repaired or
            replaced because “your work” was incorrectly performed on it.
       ***
       Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed under
       a sidetrack agreement.

       Paragraph (6) of this exclusion does not apply to “property damage” included in the
       products/completed operations hazard”.
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 29 of 34
Bob Jones
April 1, 2019
Page 4

     k. Damage To Your Product

        “Property damage” to “your product” arising out of it or any part of it.

     l. Damage To Your Work

        “Property damage” to “your work” arising out of it or any part of it and included in the
        “products–completed operations hazard”.

        This exclusion does not apply if the damaged work or the work out of which the
        damage arises was performed on your behalf by a subcontractor.

     m. Damage To impaired Property Or Property Not Physically Injured

        “Property damage” to “impaired property” or property that has not been
        physically injured, arising out of:

        (1) A defect, deficiency, inadequacy or dangerous condition in “your
            product” or “your work”; or

        (2) A delay or failure by you or anyone acting on your behalf to perform a
            contract or agreement in accordance with its terms.

        This exclusion does not apply to the loss of use of other property arising out of
        sudden and accidental physical injury to “your product” or “your work” after it
        has been put to its intended use.

Various words and phrases used in the policy have special meaning:

  SECTION V - DEFINITIONS

  13.   “Occurrence” means an accident, including continuous or repeated exposure to
        substantially the same general harmful conditions.

  16.   “Products-completed operations hazard”:

        a. Includes all “bodily injury” and “property damage” occurring away from premises
           you own or rent and arising out of “your product” or “your work” except:

           (1) Products that are still in your physical possession; or

           (2) Work that has not yet been completed or abandoned. However, “your work”
               will be deemed completed at the earliest of the following times:
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 30 of 34
Bob Jones
April 1, 2019
Page 5

               (a) When all of the work called for in your contract has been completed.

               (b) When all of the work to be done at the site has been completed if your
                   contract calls for work at more than one site.

               (c) When that part of the work done at a job site has been put to its intended
                   use by any person or organization other than another contractor or
                   subcontractor working on the same project.

               Work that may need service, maintenance, correction, repair or replacement,
               but which is otherwise complete, will be treated as completed.

        b. Does not include “bodily injury’ or “property damage” arising out of:

           (1) The transportation of property, unless the injury or damage arises out of a
               condition in or on a vehicle not owned or operated by you, and that condition
               was created by the “loading or unloading” of that vehicle by any insured;

           (2) The existence of tools, uninstalled equipment or abandoned or unused
               materials; or

           (3) Products or operations for which the classification listed in the Declarations or
               policy schedule, states that products-completed operations, are subject to the
               General Aggregate Limit.

  17.   "Property damage” means:

        a. Physical injury to tangible property, including all resulting loss of use of that
           property. All such loss of use shall be deemed to occur at the time of the physical
           injury that caused it; or

        b. Loss of use of tangible property that is not physically injured. All such loss of use
           shall be deemed to occur at the time of the “occurrence” that caused it.

        For the purposes of this insurance, electronic data is not tangible property.

        As used in this definition, electronic data means information, facts or programs stored
        as or on, created or used on, or transmitted to or from computer software, including
        systems and applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells,
        data processing devices or any other media which are used with electronically
        controlled equipment.
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 31 of 34
Bob Jones
April 1, 2019
Page 6

  22.    “Your work”:

         a. Means:

            (1) Work or operations performed by you or on your behalf; and

            (2) Materials, parts or equipment furnished in connection with such work or
                operations.

         b. Includes:

            (1) Warranties or representations made at any time with respect to the fitness,
                quality, durability, performance or use of “your work”; and

            (2) The providing of or failure to provide warnings or instructions.

The policies contain the CONTINUOUS OR PROGRESSIVE INJURY AND DAMAGE LIMITATION
Endorsement (Form NI GL AM 2009 05 14) which states:

     CONTINUOUS OR PROGRESSIVE INJURY AND DAMAGE LIMITATION

  This endorsement modifies the insurance afforded under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

   Insuring Agreement under SECTION I - COVERAGES, COVERAGE A BODILY INJURY
   AND PROPERTY DAMAGE LIABILITY, paragraph b.(1), (2), (3), paragraph c., and
   paragraph d. are replaced by the following:

   1. Insuring Agreement

        b. This insurance applies to "bodily injury" and "property damage" only if:

           (1) The "bodily injury" and "property damage" is caused by an
               "occurrence" that first takes place in the "coverage territory"; and

           (2) The "bodily injury" or "property damage" first occurs or is alleged to
               first occur during the policy period. This insurance does not apply
               to any "bodily injury" or "property damage" that is continuous or
               progressively deteriorating and that first occurs prior to the effective
               date of this policy or after the expiration of this policy, even if such
               injury or damage continues or deteriorates during the time of this policy
               period.
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 32 of 34
Bob Jones
April 1, 2019
Page 7

       c. This insurance does not apply to "bodily injury" or "property damage"
          that first occurs prior to the effective date of this policy regardless of
          whether such "bodily injury" and "property damage" was known or
          unknown to any person, organization or entity.

Analysis
Based on the allegations that Riptide’s work was performed negligently and that work has led
to property damage, HDI will defend Riptide and Mr. Jones subject to a complete reservation of
rights. We have appointed defense counsel to protect the interests of Riptide Construction and
Robert Jones. We ask that you cooperate fully with counsel and the firm:

    Edward C. Schroeder, Jr.
    Selman Breitman LLP
    33 New Montgomery, 6th Floor
    San Francisco, CA 94105
    nschroeder@selmanlaw.com
    Phone: 415-979-2009

HDI’s defense and investigation into this claim is subject to a full and complete reservation of
rights. HDI reserves the rights to do the following:


1. HDI reserves the right to continue to investigate the facts of the claim and the allegations
   contained in the lawsuit.

2. HDI reserves the right to decline to indemnify for damages and claims not covered by the
   policies.

3. HDI reserves the right to seek direct contribution from the insured for uncovered
   settlements or judgments.

4. HDI reserves the right to file a declaratory judgment action to have a court determine
   whether HDI is or was obligated to indemnify or defend you in this action.

5. HDI reserves the right to reimbursement from the insured and/or its insurance carriers for
   defense costs and expenses incurred for uncovered claims and damages.

6. HDI reserves the right to withdraw from the defense of this matter.

7. HDI reserves the right to file a declaratory judgment action to have a court determine
   whether HDI is or was obligated to indemnify or defend you in this action.

8. HDI reserves the right to HDI reserves its rights to appeal any judgment.
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 33 of 34
Bob Jones
April 1, 2019
Page 8

9. HDI reserves the right to amend, modify and/or supplement its position on coverage.

If you have additional factual information which would alter our coverage decision, please
forward it to the claim handler:

    David Trawick
    North American Risk Services
    PO Box 166002
    Altamonte Springs, FL 32716-6002
    Phone: 321-441-1359 or XXX-XX-XXXX, ext. 1359
    Email: dtrawick@narisk.com

Receipt of such information does not waive or change our coverage decision unless you are so
advised in writing.

The views expressed herein are not intended to be exclusive or exhaustive. HDI’s coverage
position is based on the information presently available to us. Nothing contained herein should
be construed as a waiver of any rights or defenses whether or not stated herein which HDI may
possess under its policy and/or applicable law. Any investigation conducted by HDI regarding
the above-referenced lawsuit is subject to all terms, conditions, provisions and limitations of
the HDI policy. Any actions taken by HDI or its agents, representatives or attorneys do not
constitute and are not intended as a waiver of any rights or defenses available to HDI whether
or not stated herein that may be available now or at any point in time. HDI reserves its rights to
supplement and/or amend its coverage position at any time and to assert any defenses,
whether or not enumerated herein, which may now or later be applicable.

The California Fair Claims Settlement Practices Act requires that I inform you that if you believe
this claim has been wrongfully denied in whole or in part, you may have the matter reviewed
by the Department of Insurance. You can contact them at 1-800-927-4357; you may write to
them at Consumer Services Division, California Department of Insurance, 300 South Hope
Street, Los Angeles, CA 90013; or you may reach them on the internet at
www.insurance.ca.gov .

Sincerely,
HDI GLOBAL INSURANCE COMPANY



Inez H. Corenevsky
          Case 3:19-cv-02474-JST Document 1 Filed 05/07/19 Page 34 of 34
Bob Jones
April 1, 2019
Page 9

c: Daphne A. Beletsis, Esq.
   Perry, Johnson, Anderson, Miller & Moskowitz LLP
   438 First Street, 4th Floor
   Santa Rosa, CA 95401

   NIF Insurance Services of California
   555 University Ave., Suite 182
   Sacramento, CA 95825
